NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-3079

                                   PATRICIA HOOKS,

                                                 Petitioner,

                                            v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                 Respondent,

                                           and

                           DEPARTMENT OF THE INTERIOR,

                                                 Intervenor.

               Petition for review of the Merit Systems Protection Board in
                                    AT0752070959-I-1.

                                       ON MOTION

Before MOORE Circuit Judge.

                                        ORDER

      The court treats the Department of the Interior's opposition to the Merit Systems

Protection Board's motion to reform the caption as a motion for leave to intervene.

Patricia Hooks submits a response.

      The court granted the motion to reform the caption on March 20, 2009. The court

agrees with the Department that intervention is appropriate.

      Accordingly,

       IT IS ORDERED THAT:

      The Department's motion for leave to intervene is granted. The revised official
caption is reflected above.

                                         FOR THE COURT


      APR 2 2009
                                         /s/ Jan Horbaly
          Date                           Jan Horbaly
                                                                    F IL
                                         Clerk             U.S. COURT OF APPEALS FOR
                                                             THE FEDERAL CIRCUIT

cc:    Willie C. Weaver, Sr., Esq.
       James P. Connor, Esq.                                   APR 0 2 2009
       Calvin M. Morrow, Esq.
                                                                 .041i ritirtonLY
                                                                     CLERK
s17




2009-3079                            2